IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUSSELL P. CARTER,                      §
                                        §
       Defendant Below,                 §   No. 433, 2020
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1511003808 (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: January 18, 2021
                           Decided: February 1, 2021

                                     ORDER

      On December 21, 2020, the appellant, Russell P. Carter filed a notice of appeal

from a Superior Court order, docketed on November 17, 2020, denying his motion

for relief under Superior Court Civil Rule 60(b)(6). Under Supreme Court Rule

6(a)(iv), a timely notice of appeal should have been filed on or before December 17,

2020. On December 29, 2020, the Senior Court Clerk issued a notice directing

Carter to show cause why the appeal should not be dismissed as untimely. On

January 5, 2021, the Court received the certified mail receipt indicating that the

notice to show cause had been delivered. A timely response was due on or before

January 15, 2021. To date, Carter has not responded to the notice to show cause.

Dismissal of this appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED that under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




                                       2